DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application was filed on 02/01/2019, which claims the benefit of the priority of US Provisional application 62/370,519 filed 08/03/2016 and 62/486,729 filed 04/18/2017 and is a CON of PCT/US2017/045307 filed 08/03/2017.

	Information Disclosure Statement
The information disclosure statements submitted on 06/11/2019, 05/29/2020, 07/20/2020, 07/28/2020, 09/28/2020, 10/20/2020, 06/22/2021, 10/13/2021, 11/09/2021 and 07/22/2022 have been considered by the examiner.

Election/Restrictions
	Claims 30-36 are withdrawn from further consideration pursuant to 37 CFR
1.142(b) as being drawn to a nonelected Group II or based on the elected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/11/2022. Applicant’s election without traverse of Group I drawn to a viral vector composition. Applicant further elects the species of SEQ ID NO: 2 and 5, in the reply filed on
08/11/2022 is acknowledged. As a result, claims 21-24 are withdrawn.
Applicants right to file divisional and continuation drawn to non-elected subject matter or claims is acknowledged.
Claim Status
Claims 19-20, and 25-29 are being examined on the merits in this office action.

Drawings
The drawings are objected to because Figs. 5, 8-9 are not legible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 is unclear. Claim 29 recites the limitation "…the viral vector composition…..effective at activating ApoER2 receptor signaling" in claim 29 line 1-3.  The composition alone cannot express reelin unless administered to a subject.
		
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20, and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Hethorn et al. (European Journal of Neuroscience, Vol. 41, pp. 1372–1380, 2015) in view of O’Connor et al. (Trends in Molecular Medicine, August 2015, Vol. 21, No. 8) and US 20070141652 A1 (hereinafter “the ‘652 publication”).
Hethorn discloses that intraventricular injections of Reelin recover synaptic function and corresponding hippocampus-dependent associative and spatial learning and memory in subjects with the neurological disorder Angelman syndrome (AS) (Abstract). Hethorn further discloses that HEK293 cells were stably transfected with a full-length Reelin construct in pCrl vector to produce recombinant Reelin (page 1373, right col., line 1-2) and comprises the fragments from repeat 3-6 (page 1373, right col., line 12-13).
Hethorn does not disclose the nucleotide sequence of SEQ ID NO: 2 and does not disclose the viral vectors as recited in claim 28.
O’Connor teaches gene therapy for neurodegenerative diseases and that vector design and the identification of new vector serotypes, mode of delivery of gene therapies, and identification of new therapeutic targets help improve the outcomes (abstract). ‘O’Connor further discloses that the reelin pathway is a potent suppressor of tau phosphorylation, and has also been recognized as a therapeutic target for AD and that lentiviral vector expressing the reelin homolog F-spondin (SPON1) was injected into the dentate gyrus of the hippocampus of AD mice, resulting in improved memory and learning, and decreased levels of Aβ plaque deposits (page 508, left col., line 1-9).
With regards to the sequence, ‘652 discloses the sequence of reelin isoform b of SEQ ID NO: 319 (PAGE 23, Table 1) which comprises the instant SEQ ID NO: 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hethorn, O’Connor and ‘652 and prepare a composition for expressing reelin recombinant protein that comprises R3 polypeptide as taught by Hethorn because Hethorn discloses that a single direct in vivo application of Reelin enhances long-term potentiation, increases dendritic spine density and improves associative and spatial learning and memory (abstract). One of ordinary skill in the art would have had a reasonable expectation of success in preparing such a viral vector composition of O’Connor and use the sequence of ‘652 because O’Connor discloses that lentiviral vector expressing the reelin homolog F-spondin (SPON1) was injected into the dentate gyrus of the hippocampus of AD mice, resulting in improved memory and learning, and decreased levels of Aβ plaque deposits (page 508, left col., line 1-9). The disclosures render obvious claim 19.
Regarding claim 20 and 25, ‘652 discloses the sequence of reelin isoform b of SEQ ID NO: 319 (PAGE 23, Table 1) which comprises the instant SEQ ID NO: 5.
Regarding claim 26 and 27, ‘652 discloses the sequence of reelin isoform b of SEQ ID NO: 319 (PAGE 23, Table 1) which comprises the instant SEQ ID NO: 6. One of ordinary skill in the art would be motivated to use similar repeat loop sequence.
Regarding claim 28, O’Connor discloses viral vectors used for neurodegenerative diseases adeno-associated viruses (AAVs) and further discloses AA2 and AA9 (page 504, left col., 3rd paragraph, line 5-7; page 504, right col., 2nd paragraph, line 5 and 9).
Regarding claim 29, Hethorn discloses that disruption of reelin signaling pathway such as apolipoprotein E receptor 2 results in severe hippocampal learning and memory deficits (page 1372, right col. Line 11-13). One of ordinary skill in the art would be motivated to prepare a composition that is effective at activating apolipoprotein E receptor 2 receptor signaling.
Conclusion
Claims 19-20, and 25-29 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/Examiner, Art Unit 1654                                                                                                                                                                                                        
/ARADHANA SASAN/Primary Examiner, Art Unit 1615